 Case: 1:19-cv-00390-TSB-SKB Doc #: 18 Filed: 08/28/20 Page: 1 of 2 PAGEID #: 54




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 ROSEMARY GOINS,                              :   Case No. 1:19-cv-390
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 BURLINGTON COAT FACTORY,                     :
                                              :
        Defendant.                            :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 15) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on February 25, 2020,

submitted a Report and Recommendation. (Doc. 15). Plaintiff Rosemary Goins filed

timely objections on March 10, 2020. (Doc. 16). Defendant Burlington Coat Factory

filed a response to Plaintiff’s objections on March 16, 2020. (Doc. 17).

       Plaintiff’s objections are not well-taken. The Report and Recommendation

correctly finds that Plaintiff failed to achieve timely service on Defendant and that the

Complaint (Doc. 3) fails to state any claim upon which relief can be granted. (Doc. 15 at

2–4). Plaintiff, in her objections, does not identify any errors in the Report and

Recommendation’s analysis, but simply disagrees with the Magistrate Judge’s finding

that the case should be dismissed. (Doc. 16 at 1). The Court agrees with the Magistrate
 Case: 1:19-cv-00390-TSB-SKB Doc #: 18 Filed: 08/28/20 Page: 2 of 2 PAGEID #: 55




Judge’s analysis and recommendation that this case be dismissed.

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Doc. 16) should be and are hereby OVERRULED,

and the Court does determine that the Report and Recommendation (Doc. 15) should be

and is hereby ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) Plaintiff’s motion for default judgment (Doc. 11) is DENIED.

       2) Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), Plaintiff’s complaint
          (Doc. 3) is DISMISSED without prejudice for a failure to achieve timely
          service and failure to state any claim as a matter of law.

       3) The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this
          Order would not be taken in good faith and therefore Plaintiff is denied leave
          to appeal in forma pauperis in the Court of Appeals.

       4) The Clerk shall enter judgment accordingly, whereupon this case is
          TERMINATED from the docket of this Court.

       IT IS SO ORDERED.

Date: 8/28/2020                                             /s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
